Citation Nr: 1454359	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

3.  Entitlement to service connection for a lung disability, to include pneumonia and chronic bronchitis.

4.  Entitlement to service connection for multiple-joint arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  In a final decision issued in July 1999, the RO denied the Veteran's claim for service connection for depression, based on a finding that the evidence failed to establish a link between the Veteran's current symptoms and an in-service event.

2.  The evidence associated with the claims file subsequent to the July 1999 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  An acquired psychiatric condition, to include PTSD and depression, was neither incurred in nor related to service.

4.  The Veteran has not established a current lung disability.

5.  Multiple-joint arthritis was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  Evidence received since a final July 1999 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

3.  The criteria for service connection for a lung disability, to include pneumonia and chronic bronchitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for multiple-joint arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran has not been provided with a VA examination.  The VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R.§ 3.159(c)(4)(i).  As explained below, the Board finds that there is no evidence of a current lung disability or symptoms thereof, and that there is no credible evidence that PTSD, depression, or multiple-joint arthritis is associated with service.  VA therefore has no duty to provide a medical examination for these claims.

Accordingly, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

In this case, the Veteran originally filed a claim for service connection for depression.  That claim was denied in a July 1999 rating decision, based on a finding that the evidence failed to establish a link between the Veteran's current symptoms and an in-service event.  The decision was based on private primary care medical treatment records which showed a diagnosis of depression but did not address etiology, and statements from the Veteran's wife and stepdaughter that the Veteran suffered nightmares causing him to wake up believing his home was under attack.  The Veteran did not provide VA with any new evidence or a notice of disagreement within one year of the July 1999 rating decision, and it therefore became final. 

The Board finds that the Veteran has submitted new and material evidence of a nexus between the Veteran's service and his current condition.  Prior to the July 1999 rating decision, the Veteran had submitted no statements explaining how his claimed condition was related to service.  The full extent of the evidence before VA was contained in medical records and statements by his family members that he suffered from nightmares.  The Veteran had not explained what had happened to him in service that caused these nightmares, and the claim was therefore denied.  The new evidence of an in-service cause of his symptoms, described in more detail below, is therefore not cumulative.  Presuming the credibility of this evidence, it is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  The Board finds this evidence new and material, and reopens the Veteran's claim for service connection for depression.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD/Depression

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Since the July 1999 rating decision, the Veteran was diagnosed with PTSD by a VA treating psychiatrist in June 2009.  The Veteran reported crowd avoidance and weekly nightmares caused by seeing his fellow flight-deck worker killed by a propeller.  The Veteran underwent treatment for PTSD in the subsequent months, including group therapy.  In his April 2010 claim to reopen his claim for service connection for depression, the Veteran also claimed service connection for PTSD.  

In a May 2010 statement, as well as multiple statements since, the Veteran linked his psychiatric condition to the abovementioned in-service incident where he saw an airman apprentice working with him get killed by a propeller on an aircraft carrier flight deck.  The Veteran did not answer a request for more specific information about the incident, and in September 2009, the RO issued a formal finding of a lack of information required to corroborate the stressor. 

The corroboration of the shipmate's death became moot at the Veteran's May 2014 hearing when the Veteran stated that he recently learned that the man survived the incident.  In a May 2014 statement, the Veteran reported witnessing other stressors, including multiple helicopter crashes, though without more specific information.  The Veteran also submitted statements from other shipmates who served with him, who described the loss of life and danger that occurred on the flight deck where the Veteran served, but did not provide evidence that the Veteran personally experienced any specific stressors.

The Board does not find the Veteran's evidence to be credible.  Specifically, the Board finds it unlikely that this incident could so burden the Veteran for 40 years without him becoming aware that the shipmate survived.  At his May 2014 hearing, the Veteran stated that sailors were not always told what happened to their shipmates in order to preserve morale, but the Board again finds it unlikely that news of a shipmate's survival after an accident would be withheld for morale reasons.  Indeed, the statement provided by the Veteran's former leading petty officer makes clear that he was aware that the shipmate survived the incident.  Furthermore, the Board finds contradiction where the Veteran, at his hearing, states his confidence that there would be documentation of all such incidents that occurred on the ship, yet claims that the information in this documentation was kept from the ship's crew.

The Veteran has provided information about other potential stressors that he witnessed on the flight deck, including multiple plane and helicopter crashes, snapped cables, and descriptions of the generally dangerous nature of his in-service jobs.  The Board finds no probative value in these statements.  It is clear from the records of the Veteran's PTSD group therapy sessions, as well as the majority of his statements in support of his claim, that the propeller incident involving his shipmate was presented as the crux of psychiatric condition.  In any event, the Board finds that the Veteran's lack of credibility in recalling in-service events extends to these secondary stressors as well, and further attempts to verify their veracity would be futile.  

The Board finds that the Veteran's statements to VA and to his treatment providers linking his psychiatric condition to in-service incidents lack credibility.  For this reason, the Board finds no credible evidence that the Veteran's acquired psychiatric condition was incurred in or related to service, and service connection must therefore be denied.

Lung Disability

At his May 2014 hearing, the Veteran stated that he suffered from double pneumonia when in service.  He also explicitly stated, however, that he had not been diagnosed with a current or chronic lung disability.  He stated that he suffered from shortness of breath and pressure in his lungs, but he did not contend that it was a continuation of the pneumonia he experienced in service.  Furthermore, his VA medical records show that his lungs were examined and found clear on multiple occasions, including chest x-rays in September 2008 and January 2012, with no lung disability diagnosed.  The Veteran submitted no other evidence in support of his claim for a lung disability, and there is no medical evidence of a disease process behind the Veteran's claimed shortness of breath.  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection for a lung disability, to include pneumonia and chronic bronchitis, must therefore be denied.

Arthritis

VA medical records show that the Veteran was diagnosed with osteoarthritis by a VA treating physician in August 2010 after complaining of pain in his knees.  He was prescribed naproxen.  A November 2011 x-ray confirmed a diagnosis of osteoarthritis in the Veteran's back.  Other VA medical records refer to a history of unspecified arthritis in multiple joints.  

At his May 2014 hearing, the Veteran stated that he suffers from arthritis in his back, knees, and wrists, and that his arthritis originated when he hurt his back in service.  The Veteran did not describe a specific fall or event that caused his injury, but rather stated that multiple unspecified falls over the course of his flight deck service compounded to cause his current arthritis.  He has submitted no other evidence in support of his claim for arthritis.

Service treatment records show treatment for a sprained right ankle in May 1972.  The Veteran was prescribed a cast, but he returned to have it removed one week later, reporting that there was no pain without an ace bandage.  The Veteran also received treatment for a back muscle strain in September 1971, a second back strain in July 1974, and a twisted right ankle in May 1975.  These injuries did not require further follow-up treatment.  None of these injuries were noted on the Veteran's separation examination in June 1975, nor in his reserve examinations in August 1976 and October 1985.  

The Board finds that the evidence indicates that the injuries suffered in service were acute and transitory in nature.  The Veteran reported in service, at separation, and after separation in the reserves that these conditions had resolved.  There is no record of a diagnosis of arthritis until decades after service.  The Veteran's testimony at his May 2014 hearing alleged only a possibility that his arthritis was related to unspecified in-service falls.  As discussed in reference to PTSD and depression, the Board has found the Veteran's recollections of service lacking in credibility, but even if credible these vague suggestions do not rise to an indication that his arthritis is associated with service.  The Board therefore finds that there is no indication that the Veteran's multiple-joint arthritis was incurred in or related to service, and service connection must be denied.


ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, to include PTSD and depression, is reopened; the appeal is granted to this extent only.

Service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.

Service connection for a lung disability, to include pneumonia and chronic bronchitis is denied.

Service connection for multiple-joint arthritis is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


